That the award was returned to the county court, and at January Term, 1793, of said Court, judgment was given thereon in both suits for the defendants, the administrators of Elias Colkings, that this action was brought within three years after the reference aforesaid. If the Court should be of opinion that the above reference, award, and judgment are sufficient to take the cause of action out of the statute of limitations, or if the plaintiff in this action can maintain it on the references and submissions aforesaid, then and in either of those cases judgment is to be given for the plaintiff on the verdict. But if the Court shall be of opinion that this action cannot be maintained either way, then judgment of nonsuit to be entered.
The plaintiffs and the defendants, having agreed to refer the matters in dispute between them to arbitrators, take the case out of the statute of limitations, and the present suit, having been brought within three years after the reference had been entered into and made a rule of court, the present plaintiffs are entitled to recover in this suit.
(314)